 
Exhibit 10.11
 
NEUROBIOLOGICAL TECHNOLOGIES, INC.
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of June
10, 2002 by and between NEUROBIOLOGICAL TECHNOLOGIES, INC., a Delaware
corporation (“NTI”) and Paul E. Freiman (“Freiman”).
 
BACKGROUND
 
A.  NTI desires to continue to retain the services of Freiman as President and
Chief Executive Officer of NTI, commencing June 10, 2002 (the “Effective Date”).
 
B.  Freiman is willing to be employed by NTI on the terms and subject to the
conditions set forth in this Agreement.
 
C.  Freimanis currently employed as President and Chief Executive Officer. It is
the intent of the parties to induce Freiman’s commitment to the Term specified
in this Agreement in exchange for NTI’spayment of the RetentionBonus, and that
the terms of this Agreement control Freiman’scontinued employment.
 
THE PARTIES AGREE AS FOLLOWS:
 
1.  Positions and Duties.
 
1.1  President and Chief Executive Officer.    Freiman shall be employed by NTI
as its President and Chief Executive Officer, and NTI agrees to employ and
retain Freiman in such capacity.
 
1.2  Duties.    Freiman shall devote all of his business time, energy, and skill
to the affairs of NTI; provided, however, that reasonable time for personal
business, charitable or professional activities shall be permitted, so long as
such activities do not materially interfere with Freiman’s performance of
services under this Agreement.
 
2.  Terms of Employment.
 
2.1  Definitions.    For purposes of this Agreement, the following terms shall
have the following meanings:
 
(a)  “Accrued Compensation” shall mean any accrued Total Cash Compensation, any
benefits under any plan of NTI in which Freiman is a participant to the full
extent of Freiman’s rights under such plans, any accrued vacation pay, and any
appropriate business expenses incurred by Freiman in connection with the
performance of Freiman’s duties hereunder, all to the extent unpaid on the date
of termination.
 
(b)  “Base Salary” shall have the meaning set forth in Section 3.1 hereof.
 
(c)  “Termination For Cause” means termination by NTI of Freiman’s employment by
reason of Freiman’sdishonesty or fraud, gross negligence in the performance of
his duties hereunder, material breach of this Agreement, intentional engagement
in acts seriously detrimental to NTI’s operations, or conviction of a felony
involving moral turpitude.
 
(d)  “Termination Other Than For Cause” means termination by NTI of
Freiman’semployment for any reason other than as specified in Sections 2.1, (d)
or (f) hereof.
 
(e)  “Total Cash Compensation” shall mean Freiman’s Base Salary (as defined in
Section 3.1) plus any cash bonuses, commissions or similar payment accrued
during any single calendar year.



--------------------------------------------------------------------------------

 
(f)  “Voluntary Termination” means termination of Freiman’s employment by the
voluntary action of Freiman.
 
2.2  Employee at Will.    Freiman is an “at will” employee of NTI, and Freiman’s
employment may be terminated at any time upon a Termination For Cause or a
Termination Other Than For Cause by the giving of written notice thereof to
Freiman, subject to the terms and conditions of this Agreement.
 
2.3  Termination For Cause.    Upon Termination For Cause, NTI shall pay Freiman
Accrued Compensation, if any, and Freimanshall refund the Retention Bonus within
30 days of such termination.
 
2.4  Termination Other Than For Cause.    Upon Termination Other Than For Cause,
NTI shall pay Freiman all Accrued Compensation.
 
2.5  Voluntary Termination.    Freiman shall have the right to effect a
Voluntary Termination by giving at least 30 days advance written notice to NTI.
During such period, Freiman shall continue to receive regularly scheduled Base
Salary payments and benefits. Following the effective date of a Voluntary
Termination, NTI shall pay Freiman Accrued Compensation, if any, and, if such
Voluntary Termination occurs prior to March 10, 2003, Freiman shall refund the
Retention Bonus within 30 days of such termination.
 
2.6  Timing of Termination Payments.    Unless expressly provided otherwise, the
foregoing termination payments shall be made at the usual and agreed times
provided for in Section 3.1 of this Agreement.
 
3.  Compensation and Benefits.
 
3.1  Base Salary.    As payment for the services to be rendered by Freiman as
provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, NTI shall pay Freiman a Base Salary ("Base Salary") at the rate of
$200,000 per year, payable on NTI's normal payroll schedule.
 
3.2  Additional Benefits.
 
(a)  Benefit Plans.    Freiman shall be eligible to participate in NTI’s benefit
plans as are now generally available or later made generally available to senior
officers of NTI, including, without limitation, medical, dental, life, and
disability insurance plans.
 
(b)  Expense Reimbursement.    NTI agrees to reimburse Freiman for all
reasonable, ordinary and necessary travel and entertainment expenses incurred by
Freiman conjunction with his services to NTI consistent with NTI’s standard
reimbursement policies. NTI shall pay travel costs incurred by Freiman in
conjunction with his services to NTI consistent with NTI’s standard travel
policy.
 
(c)  Vacation.    Freiman shall be entitled, without loss of compensation, to
the amount of vacation per year generally available or later made generally
available to senior officers of NTI.
 
3.3  Retention Bonus.    In exchange for Freiman’s commitment to the Term of
this Agreement, NTIshall pay Freiman a Retention Bonus (“Retention Bonus”) of
$150,000 on the Effective Date of this Agreement. Freimanacknowledges and agrees
that payment of the Retention Bonus is a material element of this Agreement and
is in consideration for Freiman’s commitment, and without such commitment,
NTIwould not have paid the Retention Bonus. Freimanacknowledges his obligation
to refund the entire RetentionBonus as provided for in Sections 2.3 and 2.5 of
this Agreement.
 
3.4  Bonus.    Freiman shall participate in any management bonus plan adopted by
NTI on terms comparable to other senior officers of NTI.
 
4.  Miscellaneous.
 
4.1  Waiver.    The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.



2



--------------------------------------------------------------------------------

 
4.2  Notices.    All notices and other communications under this Agreement shall
be in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the addresses of NTI and Freiman
contained in the records of NTI at the time of such notice. Any party may change
such party’s address for notices by notice duly given pursuant to this Section
4.2.
 
4.3  Term of the Agreement; Renewal of the Agreement.    The Term of this
Agreement (“Term”) will commence on the Effective Date and will continue for a
period of one year. Not less than 90 days prior to expiration of this Agreement,
the parties agree to negotiate in good faith with regard to potential renewal of
this Agreement under similar terms and conditions.
 
4.4  Headings.    The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.
 
4.5  Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents.
 
4.6  Arbitration.    Any controversy or claim arising out of, or relating to,
this Agreement or the breach of this Agreement will be settled by arbitration
by, and in accordance with the applicable National Rules for the Resolution of
Employment Disputes of the American Arbitration Association and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. The arbitrator(s) will have the right to assess, against a party
or among the parties, as the arbitrator(s) deem reasonable, (a) administrative
fees of the American Arbitration Association, (b) compensation, if any, to the
arbitrator(s) and (c) attorneys’ fees incurred by a party. Arbitration hearings
will be held in San Francisco, California. The provisions of California Code of
Civil Procedure Section 1283.05 will apply to any arbitration.
 
4.7  Survival of Obligations.    This Agreement shall be binding upon and inure
to the benefit of the executors, administrators, heirs, successors, and assigns
of the parties; provided, however, that except as herein expressly provided,
this Agreement shall not be assignable either by NTI (except to an affiliate or
successor of NTI) or by Freiman without the prior written consent of the other
party.
 
4.8  Counterparts.    This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
 
4.9  Withholding.    All sums payable to Freiman hereunder shall be reduced by
all federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.
 
4.10  Enforcement.    If any portion of this Agreement is determined to be
invalid or unenforceable, such portion shall be adjusted, rather than voided, to
achieve the intent of the parties to the extent possible, and the remainder
shall be enforced to the maximum extent possible.
 
4.11  Entire Agreement; Modifications.    Except as otherwise provided herein or
in the exhibits hereto, this Agreement represents the entire understanding among
the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including, without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to Freiman from NTI. All modifications to the
Agreement must be in writing and signed by each of the parties hereto.



3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.
 
 
NEUROBIOLOGICAL TECHNOLOGIES, INC.
By:
 
/s/    ABRAHAM E. COHEN         

--------------------------------------------------------------------------------

   
Chairman of the Board

 
/s/    PAUL E. FREIMAN         

--------------------------------------------------------------------------------

Paul E. Freiman

 



4